This case is on all fours with Gross v. Michigan Iron Chemical Co., 219 Mich. 200. Plaintiff and another took a contract to cut to specified dimensions a certain strip of timber and receive pay by the cord, upon measure made every two weeks. Plaintiff furnished his own tools, was master of his own time, under no control by the company, could quit when he wanted to, hire others to help him, had the *Page 610 
help of his boy, and the other man had the help of his boy. While working a sliver flew from an iron wedge and injured his leg. The commission allowed him compensation.
The Gross Case is controlling, and there we held that a similar contract, with the same company, and an accident to the eye caused by a sliver flying from a wedge, authorized no compensation because the party injured was an independent contractor. Either that case must be reversed or this award vacated.
We adhere to the holding made in the Gross Case and the award in this case is vacated, with costs to defendants.
CLARK, C.J., and McDONALD, BIRD, SHARPE, MOORE, STEERE, and FELLOWS, JJ., concurred.